Opinion issued January 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00479-CV
____________

DIMITRIOS CHRISTIE AND PETER PETROUTSAS, Appellants

V.

TEXAS SHIPPING COMPANY, LTD. AND LEWIS PAPPAS, Appellees



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2000-17747



MEMORANDUM OPINION
	Appellant, Dimitrios Christie, has filed a motion to dismiss the appeal on the
ground that there is not yet an appealable final judgment.  We ordered the motion
carried with the case, but also ordered the parties, by a date certain, to brief the issue
of whether the case should be dismissed for want of jurisdiction based on the lack of
a final appealable judgment.  The date certain has passed.  Appellants have filed
briefs in support of the motion to dismiss.  Appellees, Texas Shipping Company, Ltd.
and Lewis Pappas, have filed no responsive briefing.
	The record shows that there is no final judgment.  The general rule, with
exceptions not applicable here, is that an appeal may be taken only from a final
judgment.  Lehmann v. Har-Con Corp., 29 S.W.3d 191, 195 (Tex. 2000). 
Accordingly, we grant appellant's motion to dismiss the appeal for want of
jurisdiction.  All other pending motions in this appeal are overruled as moot.  The
Clerk is directed to issue mandate within 10 days of the date of this opinion.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.